DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 18 November 2021 has been entered.  Claims 1, 4, 6 – 8, 17, and 19 remain pending in the application.  Claims 17 previously withdrawn from consideration.  Claims 20 – 23 and 25 are new claims commensurate in scope with claim 1 and therefore are under consideration.  However, claim 24 is a new claim commensurate in scope with claim 17 and therefore is withdrawn from consideration for the same reasons as claim 17, where said reasons can be found in the Office Action mailed 11 December 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 21, claim 21 requires a logarithmic value not more than 5.9.  However, claim 20, upon which claim 21 directly depends, requires a logarithmic value more than 3.8.  The examiner observes the range of claim 21 contains values of 3.8 or less, which lies outside the scope of claim 20.  Therefore, claim 21 fails to further limit claim 20.
.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 – 8, and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takihara (US 2013/0210957 A1) in view of Kim ‘440 (US 2013/0078440 A1), and Juodkazis (WO 2015/031956 A1).  The rejections of claims 6 – 8 and 20 – 23 further rely upon Buschow (Encyclopedia of Materials – Science and Technology, Volumes 1-11 – Polyurethanes in Biomedical Engineering) as an evidentiary disclosure.
	Regarding claim 1, Takihara discloses a synthetic polymer film having a first surface which has a plurality of raised portions (“layer” 12 having a surface which has a “nano concave-convex structure”: e.g. Fig. 1(a), 1(b); ¶¶ [0019] – [0109], [0134] – [0143]), wherein: 
w1 between “center points” 13a of “convex portions” 13 has “a size equal to or less than the wavelength of the visible light”, defined as “380 to 700 nm”: e.g. Fig. 1(a), 1(b); ¶ [0092]); 
	the synthetic polymer film includes a fluorine element in such a profile that a fluorine content is not constant in a thickness direction but is higher in a first portion closer to the plurality of raised portions than in a second portion farther from the plurality of raised portions (“monomer with a low surface energy” is “eccentrically located” in the direction of the aforementioned “center points” 13a as a result of phase separation during curing: e.g. ¶¶ [0019], [0030], [0035], [0089]); 
	the first portion includes a third portion that is formed from a first photocurable resin including a fluorine-containing acrylic monomer and an acryloyl group-containing monomer (as resulting from the phase separation of an “activation energy ray-curable resin composition”, wherein a “fluorine (meth)acrylate (B)” and, optionally, a “fluorine (meth)acrylate (C)” comprised therein is that “eccentrically located” in the “center points” 13a, the “activation energy ray” being, e.g. ultraviolet, visible, or infrared rays: e.g. ¶¶ [0020] – [0024], [0033] – [0035], [0050] – [0073], [0078]) and a resin which includes an acryloyl group (as resulting from curing of a “multifunctional monomer (A)” and/or a “monomer (D)” in the “activation energy ray-curable resin composition”, examples of both the “multifunctional monomer (A)” and the “monomer (D)” having an acryloyl group: e.g. ¶¶ [0020] – [0024], [0033] – [0049]), and 
	the second portion includes a fourth portion that is formed from a second photocurable resin (as resulting from the phase separation of the “activation energy ray-curable resin composition”, wherein the “multifunctional monomer (A)” is that which separates from the “fluorine (meth)acrylate (B)” which is “eccentrically located” in the “center points” 13a: e.g. ¶¶ [0020] – [0024], [0033] – [0049], [0078]).
	With respect to the first and second portions respectively comprising first and second photocurable resins as noted previously, Takihara discloses the first photocurable resin is “eccentrically located” in the first portion (e.g. ¶¶ [0019], [0030], [0035], [0089]).  Furthermore, Takihara requires compatibility between the “multifunctional monomer (A)” and the “fluorine (meth)acrylate (B)” prior to curing the “activation energy ray-curable resin composition” (e.g. ¶¶ [0022], [0034], [0035], [0051] – [0055]), wherein the curing creates the phase separation leading to formation the first portion and the 
	Although Takihara is not specific as to the first photocurable resin not including urethane acrylate monomer and the second photocurable resin including a urethane acrylate monomer, this feature would have been obvious in view of Kim ‘440.
	Kim ‘440 discloses a synthetic polymer film (“anti-reflection film”: e.g. ¶¶ [0014] – [0138]) including a first portion, wherein the first portion includes a third portion that is formed from a first photocurable resin, the first photocurable resin including a fluorine-containing acrylic monomer and no urethane acrylate monomer (an upper portion of a “low refractive index layer” including a “fluorine-based (meth)acrylate compound”: e.g. ¶¶ [0016], [0022] – [0027], [0050], [0060], [0068] – [0135]), and a second portion, wherein the second portion includes a fourth portion that is formed from a second photocurable resin, the second photocurable resin including a urethane acrylate monomer (“high refractive index layer” including a “multifunctional (meth)acrylate compound”, e.g. “urethane (meth)acrylate” and a lower portion of the “low refractive index layer”: e.g. ¶¶ [0015], [0059], [0061] – [0067], [0132] – [0135]).
	As to the third portion and the fourth portion being in contact with one another, Kim ‘440 discloses synthetic polymer films wherein the fluorine-containing acrylic monomer and urethane acrylate monomer are mixed into a composition which phase separates to form the first and second portions, notably in the form of two layers, which are subsequently cured (e.g. ¶¶ [0014] – [0016], [0031] – [0035], [0048], [0051], [0052], [0056], [0058] – [0061], [0068] – [0135]).  In particular, Kim ‘440 mixes the fluorine-containing acrylate monomer and the urethane acrylate monomer with hollow silica particles, wherein at least some of the hollow silica particles are coated with a fluorine-based compound, in a solvent which is then allowed to stand and dry for enough time to achieve sufficient phase separation (e.g. ¶¶ [0100] – [0135]).  Because of the low surface energy resulting from the presence of fluorine, Kim ‘440’s method concentrates both the fluorine-containing acrylate monomer and the hollow silica particles coated with fluorine-based compound (e.g. ¶¶ [0045], [0075], [0106], [0107], [0120], [0135]).  Furthermore, Kim ‘440 
	Kim ‘440 discloses the manner of achieving the first and second portions as discussed above is useful for minimizing delamination of layers and smoother phase separation, thus yielding improved scratch resistance (e.g. ¶¶ [0012], [0040], [0057], [0090], [0113], [0122]).  Takihara seeks abrasion resistance (e.g. ¶¶ [0019], [0030], [0031], [0134]), which the examiner considers synonymous with scratch resistance, suggesting Kim ‘440’s disclosure would have been reasonable to consider for purposes of modifying Takihara to attain the advantages Kim ‘440 describes.
	Therefore, it would have been obvious to modify Takihara’s synthetic polymer film such that the first photocurable resin does not include urethane acrylate monomer and such that the second photocurable resin includes urethane acrylate monomer as Kim ‘440 suggests, the motivation being to minimize delamination of layers and improve scratch resistance.
	Although Takihara and Kim ‘440 are not specific as to the surface having a microbicidal effect, this feature would have been obvious in view of Juodkazis.
	Juodkazis discloses a synthetic polymer film having a surface which has a plurality of raised portions, wherein a two-dimensional size of the plurality of raised portions is in a range of, e.g., less than 500 nm when viewed in a normal direction of the synthetic polymer film, the surface having microbicidal effects (e.g. ¶¶ [0009], [0010], [0030], [0031], [0035] – [0037], [0041], [0042], [0049]).  More specifically, in an embodiment, Juodkazis discloses the raised portions have a center-to-center distance in the range of 300 nm to 500 nm (e.g. ¶ [0037]).  Accordingly, for two raised portions placed as far apart as possible within this range, it follows the two-dimensional size is less than 500 nm.  This is further supported in view 
	Juodkazis discloses the microbicidal effects of such raised portions is advantageous for improving sanitation and reducing disease transmission via surfaces subject to touch (e.g. ¶¶ [0007], [0008]).  Takihara’s synthetic polymer film repels water and/or oil while also resisting abrasion, and the synthetic polymer film may be used with various electronic displays as a front plate (e.g. ¶¶ [0018], [0019], [0025], [0030], [0031], [0050], [0051], [0054], [0062], [0063], [0089], [0093], [0104], [0106], [0107]), i.e. the plurality of raised portions present a surface exposed for microbes to contact.  In view of the similarity in the structures Takihara and Juodkazis respectively disclose, one of ordinary skill in the art would have reason to consider Juodkazis’ disclosure as a means to improve the synthetic polymer film Takahashi discloses.
	Therefore, it would have been obvious to modify Takihara’s synthetic polymer film, as modified in view of Kim ‘440, such that the surface has a microbicidal effect as Juodkazis suggests, the motivation being to improve the sanitation and reduce disease transmission via the surface having the plurality of raised portions.
	Regarding claim 4, in addition to the limitations of claim 1, the phase separation Takihara discloses occurs as a result of a difference in the surface free energy of the first and second photocurable resins (e.g. ¶¶ [0018] – [0022], [0034], [0035], [0037], [0038], [0062], [0089]), and Kim ‘440 makes a similar disclosure (e.g. ¶ [0045]).  The fact Takihara’s phase separation occurs as a result of curing monomers which are compatible and mixed together prior to curing (e.g. ¶¶ [0022], [0034], [0035], [0051], [0052], [0054], [0055], [0063]) implies a diffusion of the first and second photocurable resins occurs as curing takes place to effect the phase separation, and thus the formation of a continuous variation in the fluorine content in the thickness direction as the second photocurable resin, at least for the exemplary species thereof recited, do not contain fluorine (e.g. ¶¶ [0036] – [0049]) unlike the first photocurable resin (e.g. ¶¶ [0050] – [0073]).
	Regarding claim 6, in addition to the limitations of claim 1, the phase separation Takihara discloses occurs as a result of a difference in the surface free energy of the first and second photocurable resins (e.g. ¶¶ [0018] – [0022], [0034], [0035], [0037], [0038], [0062], [0089]).  The fact Takihara’s phase 
	Regarding claim 7, although Takihara is not specific as to the synthetic polymer film including, at a surface opposite to the surface, a nitrogen element which is not a constituent of a tertiary amine in the proportion of not less than 0.430 at%, Takihara discloses the second portion comprises a second photocurable resin, e.g. resulting from the curing of a urethane (meth)acrylate (e.g. ¶¶ [0042], [0047]) and therefore contain a nitrogen element which is not a constituent of a tertiary amine (urethanes are defined by the linkage –NHCOO– in the main chain: Buschow, e.g. p. 7747).  In particular, within the urethane linkage itself the nitrogen atom is bonded to a hydrogen atom (Buschow: e.g. p. 7747), and therefore is not a tertiary amine.
	One of ordinary skill in the art would have appreciated the proportion of the nitrogen element at a surface opposite to the surface with the raised portions would therefore have depended on the particular urethane (meth)acrylate selected.  Because of the hydrogen bonding between the hydrogen atom on the nitrogen and the oxygen in the carbonyl group in the urethane linkage inter alia locations for hydrogen bonding (Buschow: e.g. p. 7749), it is observed that the nitrogen content has an effect on the mechanical properties of the synthetic polymer film, in particular where a higher nitrogen content (i.e. a higher number of urethane linkages) would impart a higher strength due to the increased availability for hydrogen bonding (as Buschow also suggests as a property of the hydrogen bonding: e.g. p. 7749).  Takihara desires a particular modulus for the synthetic polymer film as a result of including the urethane (meth)acrylate as the “multifunctional monomer (A)” in order to attain needed hardness and abrasion resistance (e.g. ¶¶ [0039], [0040], [0049]), which would have motivated one of ordinary skill to determine an appropriate urethane (meth)acrylate for the synthetic polymer film, and therefore by extension a suitable proportion of a nitrogen element.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide Takihara’s surface opposite to the surface (with the raised portions) with a nitrogen element exclusive of one which is a constituent of a tertiary amine in a proportion of not less than 0.430 at% in order to provide the synthetic polymer film with the appropriate modulus.
	Regarding claim 8, although Takihara is not specific as to the synthetic polymer film including, at a surface opposite to the surface, a nitrogen element which is not a constituent of a tertiary amine in the proportion of not less than 1.035 at%, Takihara discloses the second portion comprises a second photocurable resin, e.g. resulting from the curing of a urethane (meth)acrylate (e.g. ¶¶ [0042], [0047]) and therefore contain a nitrogen element which is not a constituent of a tertiary amine (urethanes are defined by the linkage –NHCOO– in the main chain: Buschow, e.g. p. 7747).  In particular, within the urethane linkage itself the nitrogen atom is bonded to a hydrogen atom (Buschow: e.g. p. 7747), and therefore is not a tertiary amine.
	One of ordinary skill in the art would have appreciated the proportion of the nitrogen element at a surface opposite to the surface with the raised portions would therefore have depended on the particular urethane (meth)acrylate selected.  Because of the hydrogen bonding between the hydrogen atom on the nitrogen and the oxygen in the carbonyl group in the urethane linkage inter alia locations for hydrogen bonding (Buschow: e.g. p. 7749), it is observed that the nitrogen content has an effect on the mechanical properties of the synthetic polymer film, in particular where a higher nitrogen content (i.e. a higher number of urethane linkages) would impart a higher strength due to the increased availability for hydrogen bonding (as Buschow also suggests as a property of the hydrogen bonding: e.g. p. 7749).  Takihara desires a particular modulus for the synthetic polymer film as a result of including the urethane (meth)acrylate as the “multifunctional monomer (A)” in order to attain needed hardness and abrasion resistance (e.g. ¶¶ [0039], [0040], [0049]), which would have motivated one of ordinary skill to determine an appropriate polyurethane for the synthetic polymer film, and therefore by extension a suitable proportion of a nitrogen element.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide Takihara’s surface opposite to the surface (with the raised portions) with a nitrogen element exclusive of one which is a constituent of a tertiary amine in a proportion of not less than 1.035 at% in order to provide the synthetic polymer film with the appropriate modulus.
	Regarding claim 20, Takihara discloses a synthetic polymer film having a first surface which has a plurality of raised portions (“layer” 12 having a surface which has a “nano concave-convex structure”: e.g. Fig. 1(a), 1(b); ¶¶ [0019] – [0109], [0134] – [0143]), wherein: 
	a two-dimensional size of the plurality of raised portions is in a range of, e.g., 380 nm or less when viewed in a normal direction of the synthetic polymer film (“spacing” w1 between “center points” 13a of “convex portions” 13 has “a size equal to or less than the wavelength of the visible light”, defined as “380 to 700 nm”: e.g. Fig. 1(a), 1(b); ¶ [0092]); 
	the synthetic polymer film includes a fluorine element in such a profile that a fluorine content is not constant in a thickness direction but is higher in a first portion closer to the plurality of raised portions than in a second portion farther from the plurality of raised portions (“monomer with a low surface energy” is “eccentrically located” in the direction of the aforementioned “center points” 13a as a result of phase separation during curing: e.g. ¶¶ [0019], [0030], [0035], [0089]); 
	the first portion includes a third portion that is formed from a first photocurable resin including a fluorine-containing acrylic monomer and an acryloyl group-containing monomer (as resulting from the phase separation of an “activation energy ray-curable resin composition”, wherein a “fluorine (meth)acrylate (B)” and, optionally, a “fluorine (meth)acrylate (C)” comprised therein is that “eccentrically located” in the “center points” 13a, the “activation energy ray” being, e.g. ultraviolet, visible, or infrared rays: e.g. ¶¶ [0020] – [0024], [0033] – [0035], [0050] – [0073], [0078]) and a resin which includes an acryloyl group (as resulting from curing of a “multifunctional monomer (A)” and/or a “monomer (D)” in the “activation energy ray-curable resin composition”, examples of both the “multifunctional monomer (A)” and the “monomer (D)” having an acryloyl group: e.g. ¶¶ [0020] – [0024], [0033] – [0049]), and 
13a: e.g. ¶¶ [0020] – [0024], [0033] – [0049], [0078]).
	With respect to the first and second portions respectively comprising first and second photocurable resins as noted previously, Takihara discloses the first photocurable resin is “eccentrically located” in the first portion (e.g. ¶¶ [0019], [0030], [0035], [0089]).  Furthermore, Takihara requires compatibility between the “multifunctional monomer (A)” and the “fluorine (meth)acrylate (B)” prior to curing the “activation energy ray-curable resin composition” (e.g. ¶¶ [0022], [0034], [0035], [0051] – [0055]), wherein the curing creates the phase separation leading to formation the first portion and the second portion (e.g. ¶¶ [0019], [0035], [0089]).  Because of this compatibility, Takihara’s eccentric location implies the first photocurable resin is locally concentrated in the first portion, particularly in the third portion thereof, in comparison to the second portion, and a similar phenomenon occurs for the second photocurable resin in the second portion but in the opposite manner to that of the first photocurable resin.
	Although Takihara is not specific as to the first photocurable resin not including urethane acrylate monomer and the second photocurable resin including a urethane acrylate monomer, this feature would have been obvious in view of Kim ‘440.
	Kim ‘440 discloses a synthetic polymer film (“anti-reflection film”: e.g. ¶¶ [0014] – [0138]) including a first portion, wherein the first portion includes a third portion that is formed from a first photocurable resin, the first photocurable resin including a fluorine-containing acrylic monomer and no urethane acrylate monomer (an upper portion of a “low refractive index layer” including a “fluorine-based (meth)acrylate compound”: e.g. ¶¶ [0016], [0022] – [0027], [0050], [0060], [0068] – [0135]), and a second portion, wherein the second portion includes a fourth portion that is formed from a second photocurable resin, the second photocurable resin including a urethane acrylate monomer (“high refractive index layer” including a “multifunctional (meth)acrylate compound”, e.g. “urethane (meth)acrylate” and a lower portion of the “low refractive index layer”: e.g. ¶¶ [0015], [0059], [0061] – [0067], [0132] – [0135]).

	Kim ‘440 discloses the manner of achieving the first and second portions as discussed above is useful for minimizing delamination of layers and smoother phase separation, thus yielding improved scratch resistance (e.g. ¶¶ [0012], [0040], [0057], [0090], [0113], [0122]).  Takihara seeks abrasion resistance (e.g. ¶¶ [0019], [0030], [0031], [0134]), which the examiner considers synonymous with scratch resistance, suggesting Kim ‘440’s disclosure would have been reasonable to consider for purposes of modifying Takihara to attain the advantages Kim ‘440 describes.
	Therefore, it would have been obvious to modify Takihara’s synthetic polymer film such that the first photocurable resin does not include urethane acrylate monomer and such that the second photocurable resin includes urethane acrylate monomer as Kim ‘440 suggests, the motivation being to minimize delamination of layers and improve scratch resistance.

	Juodkazis discloses a synthetic polymer film having a surface which has a plurality of raised portions, wherein a two-dimensional size of the plurality of raised portions is in a range of, e.g., less than 500 nm when viewed in a normal direction of the synthetic polymer film, the surface having microbicidal effects (e.g. ¶¶ [0009], [0010], [0030], [0031], [0035] – [0037], [0041], [0042], [0049]).  More specifically, in an embodiment, Juodkazis discloses the raised portions have a center-to-center distance in the range of 300 nm to 500 nm (e.g. ¶ [0037]).  Accordingly, for two raised portions placed as far apart as possible within this range, it follows the two-dimensional size is less than 500 nm.  This is further supported in view of Juodkazis’ description of the raised portions having a diameter at “half maximum height” broadly in the range of 20 nm to 300 nm (e.g. ¶ [0035]).
	Juodkazis discloses the microbicidal effects of such raised portions is advantageous for improving sanitation and reducing disease transmission via surfaces subject to touch (e.g. ¶¶ [0007], [0008]).  Takihara’s synthetic polymer film repels water and/or oil while also resisting abrasion, and the synthetic polymer film may be used with various electronic displays as a front plate (e.g. ¶¶ [0018], [0019], [0025], [0030], [0031], [0050], [0051], [0054], [0062], [0063], [0089], [0093], [0104], [0106], [0107]), i.e. the plurality of raised portions present a surface exposed for microbes to contact.  In view of the similarity in the structures Takihara and Juodkazis respectively disclose, one of ordinary skill in the art would have reason to consider Juodkazis’ disclosure as a means to improve the synthetic polymer film Takahashi discloses.
	Therefore, it would have been obvious to modify Takihara’s synthetic polymer film, as modified in view of Kim ‘440, such that the surface has a microbicidal effect as Juodkazis suggests, the motivation being to improve the sanitation and reduce disease transmission via the surface having the plurality of raised portions.
	Although Takihara is not specific as to the synthetic polymer film including, at a surface opposite to the surface, a nitrogen element which is not a constituent of a tertiary amine in the proportion of not less than 1.035 at%, Takihara discloses the second portion comprises a second photocurable resin, e.g. resulting from the curing of a urethane (meth)acrylate (e.g. ¶¶ [0042], [0047]) and therefore contain a 
	One of ordinary skill in the art would have appreciated the proportion of the nitrogen element at a surface opposite to the surface with the raised portions would therefore have depended on the particular urethane (meth)acrylate selected.  Because of the hydrogen bonding between the hydrogen atom on the nitrogen and the oxygen in the carbonyl group in the urethane linkage inter alia locations for hydrogen bonding (Buschow: e.g. p. 7749), it is observed that the nitrogen content has an effect on the mechanical properties of the synthetic polymer film, in particular where a higher nitrogen content (i.e. a higher number of urethane linkages) would impart a higher strength due to the increased availability for hydrogen bonding (as Buschow also suggests as a property of the hydrogen bonding: e.g. p. 7749).  Takihara desires a particular modulus for the synthetic polymer film as a result of including the urethane (meth)acrylate as the “multifunctional monomer (A)” in order to attain needed hardness and abrasion resistance (e.g. ¶¶ [0039], [0040], [0049]), which would have motivated one of ordinary skill to determine an appropriate polyurethane for the synthetic polymer film, and therefore by extension a suitable proportion of a nitrogen element.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide Takihara’s surface opposite to the surface (with the raised portions) with a nitrogen element exclusive of one which is a constituent of a tertiary amine in a proportion of not less than 1.035 at% in order to provide the synthetic polymer film with the appropriate modulus.
	Although Takihara, Kim ‘440, and Juodkazis do not explicitly state a logarithmic value of a value obtained by dividing a bacteria count after culturing for 24 hours on a polyethylene terephthalate (PET) film by a bacteria count after culturing for 24 hours on the first surface is more than 3.8, as discussed above, the purpose of Juodkazis’ structure is a microbicidal effect occurring due to the two-dimensional 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  As further discussed above, the compositions and the structures of the raised portions are substantially identical, at least where the two-dimensional seizes overlap.  Accordingly, a prima facie case of obviousness is established regarding the claimed logarithmic value, i.e. the claimed logarithmic value would have been expected.
	Additionally or alternatively, considering the repulsive effect of the raised portions (Takihara: e.g. ¶¶ [0014], [0015], [0017] – [0019], [0025], [0030], [0031], [0050], [0051], [0054], [0062], [0063], [0089], [0093], [0104], [0106], [0107], [0134]) as well as the lysis characteristics (Juodkazis: ¶¶ [0017], [0031], [0041], [0077], [0079]), one of ordinary skill in the art would have understood bacterial cells are occluded from the spaces between individual raised portions such that the cells is forced onto the sharp shapes of the raised portions, thus resulting in lysis.  From the disclosures of the compositions and structures of Takihara, Kim ‘440, and Juodkazis, one of ordinary skill in the art would have a means a motivation to determine suitable structures which minimize bacteria counts, and thus by extension the claimed logarithmic value.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a logarithmic value of a value obtained by dividing a bacteria count after culturing for 24 hours on a PET film by bacteria count after culturing for 24 hours on the first surface which is more than 3.8 in order to maximize the microbicidal effect.
	Regarding claim 21, in addition to the limitations of claim 20, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 20, the compositions and the structures of the raised portions Takihara, Kim ‘440, and Juodkazis discloses are substantially the same as those claimed, and therefore the logarithmic value would have been expected to not be more than 5.9.  Additionally or alternatively, 
	Regarding claim 22, in addition to the limitations of claim 20, the phase separation Takihara discloses occurs as a result of a difference in the surface free energy of the first and second photocurable resins (e.g. ¶¶ [0018] – [0022], [0034], [0035], [0037], [0038], [0062], [0089]), and Kim ‘440 makes a similar disclosure (e.g. ¶ [0045]).  The fact Takihara’s phase separation occurs as a result of curing monomers which are compatible and mixed together prior to curing (e.g. ¶¶ [0022], [0034], [0035], [0051], [0052], [0054], [0055], [0063]) implies a diffusion of the first and second photocurable resins occurs as curing takes place to effect the phase separation, and thus the formation of a continuous variation in the fluorine content in the thickness direction as the second photocurable resin, at least for the exemplary species thereof recited, do not contain fluorine (e.g. ¶¶ [0036] – [0049]) unlike the first photocurable resin (e.g. ¶¶ [0050] – [0073]).
	Regarding claim 23, in addition to the limitations of claim 20, the phase separation Takihara discloses occurs as a result of a difference in the surface free energy of the first and second photocurable resins (e.g. ¶¶ [0018] – [0022], [0034], [0035], [0037], [0038], [0062], [0089]).  The fact Takihara’s phase separation occurs as a result of curing monomers which are compatible and mixed together prior to curing (e.g. ¶¶ [0022], [0034], [0035], [0051], [0052], [0054], [0055], [0063]) implies a diffusion of the first and second photocurable resins occurs as curing takes place to effect the phase separation, and thus the formation of a continuous variation in the nitrogen content in the thickness direction as the second photocurable resin, at least for the exemplary species thereof recited, which contain nitrogen (e.g. ¶¶ [0036] – [0049]) unlike the first photocurable resin (e.g. ¶¶ [0050] – [0073]).
	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takihara, Kim ‘440, and Juodkazis as applied to claim 1 above, and further in view of Kim ‘646 (US 2013/0071646 A1).  These rejections are presented as alternatives to the rejections of claims 4 and 6 above in view of Takihara and Juodkazis alone.
Regarding claim 4, in addition to the limitations of claim 1, the phase separation Takihara discloses occurs as a result of a difference in the surface free energy of the first and second photocurable resins (e.g. ¶¶ [0018] – [0022], [0034], [0035], [0037], [0038], [0062], [0089]).  The fact Takihara’s phase separation occurs as a result of curing monomers which are compatible and mixed together prior to curing (e.g. ¶¶ [0022], [0034], [0035], [0051], [0052], [0054], [0055], [0063]) implies a diffusion of the first and second photocurable resins occurs as curing takes place to effect the phase separation, and thus the formation of a continuous variation in the fluorine content in the thickness direction as the second photocurable resin, at least for the exemplary species thereof recited, do not contain fluorine (e.g. ¶¶ [0036] – [0049]) unlike the first photocurable resin (e.g. ¶¶ [0050] – [0073]).
	Kim ‘646 confirms the result of phase separation according to a property such as surface energy, wherein the result is a smooth phase separation, and suggests an advantage thereto of increase delamination resistance in an anti-reflection film created by phase separation (e.g. ¶¶ [0040], [0045]).  Takihara’s synthetic polymer film has, among other things, use as an anti-reflection film (e.g. ¶¶ [0091] – [0093], [0104], [0106], [0107], [0134]).
	Accordingly, it would have been obvious to configure the fluorine content to continuously vary in the thickness direction, the motivation being to increase the delamination resistance of the first and second portions.
	Regarding claim 6, in addition to the limitations of claim 1, the phase separation Takihara discloses occurs as a result of a difference in the surface free energy of the first and second photocurable resins (e.g. ¶¶ [0018] – [0022], [0034], [0035], [0037], [0038], [0062], [0089]).  The fact Takihara’s phase separation occurs as a result of curing monomers which are compatible and mixed together prior to curing (e.g. ¶¶ [0022], [0034], [0035], [0051], [0052], [0054], [0055], [0063]) implies a diffusion of the first and second photocurable resins occurs as curing takes place to effect the phase separation, and thus the formation of a continuous variation in the nitrogen content in the thickness direction as the second photocurable resin, at least for the exemplary species thereof recited, which contain nitrogen (e.g. ¶¶ [0036] – [0049]) unlike the first photocurable resin (e.g. ¶¶ [0050] – [0073]).
	Kim ‘646 confirms the result of phase separation according to a property such as surface energy, wherein the result is a smooth phase separation, and suggests an advantage thereto of increase 
	Accordingly, it would have been obvious to configure the fluorine content to continuously vary in the thickness direction, the motivation being to increase the delamination resistance of the first and second portions.
	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takihara, Kim ‘440 and Juodkazis (as evidenced by Buschow) as applied to claim 20 above, and further in view of Kato.
	Regarding claim 25, although Takihara is not specific as to the second photocurable resin including an acrylate monomer which has three or more functional groups, and a value of a molecular weight of the acrylate monomer divided by a number of the functional groups of the acrylate monomer is equal to or more than 473, this feature would have been obvious in view of Kato.
	Kato discloses acrylate monomers for use with other monomers in hard coats, wherein the acrylate monomers having, e.g., two to four functional groups and molecular weights of 1000 to 100,000, are useful for improving toughness of the hard coat (e.g. ¶¶ [0015], [0016], [0038]).  From the ranges disclosed, Kato’s value of a molecular weight of the acrylate monomer divided by a number of the functional groups of the acrylate monomer in the range of 250 to 50,000.
	Takihara’s raised portions require hardness (e.g. ¶ [0039]).
	Therefore, it would have been obvious to modify Takihara’s second photocurable resin including an acrylate monomer which has three or more functional groups, and a value of a molecular weight of the acrylate monomer divided by a number of the functional groups of the acrylate monomer is 250 to 50,000 as Kato suggests, the motivation being to improve toughness of the second portion and the synthetic polymer film.

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.  Applicant asserts Kim ‘440 fails to teach third and fourth portions in contact with each other, wherein the .
	With respect to new claims 20 – 23 and 25, the examiner observes the compositions and structures Takihara, Kim ‘440, and Juodkazis are substantially identical to those claimed, or at least in those regions overlapping the claims, and thus would have been expected to exhibit the claimed logarithmic value.  The examiner also observes Takihara, Kim ‘440, and Juodkazis provide sufficient means and motivation to alter the compositions and structures to maximize repellency and lysis capabilities of raised portions which one of ordinary skill in the art would have used to obtain desirable logarithmic values as claimed.
	New claim 24 is withdrawn from consideration in accordance with the Restriction Requirement mailed 17 December 2019 for similar reasons as claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783